Title: Enclosure: William Thornton to Thomas Jefferson, [ca. 9 May 1812]
From: Thornton, William
To: Jefferson, Thomas


            Dear Sir— ca. 9 May 1812 
            I have had a measurement made of the Box or Case in which the Machine came packed, and I find it is
            
              
                7 feet 7 Inches long—
              
              
                3 feet 3 Inches wide,
              
              
                2 feet 5 Inches deep.—
              
            
            I thought it necessary to give the dimensions, that you might be better enabled to determine in what way it should be conveyed, provided you conclude to take it. I saw Mr Barrett spin a good deal of wool on it, & believe it to be a good Machine. Mr Greenleaf has got some made on the same principles with 40 Spindles.—
            Yrs sincerely &cW: T.—
          